This matter was reviewed by the Full Commission on November 18, 1998 based on defendants' appeal of the Deputy Commissioner's Opinion and Award.  Defendants also appealed the Deputy Commissioner's assessment of sanctions for defendants' failure to comply with N.C. Gen. Stat. § 1A-1, Rule 37 of the North Carolina Rules of Civil Procedure by failing to complete Answers to Plaintiff's First Set of Interrogatories and failing to comply with the Commission orders to answer interrogatories.
The undersigned have concluded that insufficient competent evidence of record exists to determine the jurisdictional issues.
Accordingly, it is HEREBY ORDERED that this case is remanded to Deputy Commissioner Pamela Young for a full evidentiary hearing on all issues relevant to whether the Industrial Commission has jurisdiction over the matter in controversy.
It is FURTHER ORDERED that the Deputy Commissioner's imposition of sanctions for defendants' failure to comply with N.C. Gen. Stat. § 1A-1, Rule 37 of the North Carolina Rules of Civil Procedure shall stand and the sanctions are hereby due and payable as of the date of this order.
This the ___ day of December 1998.
                                  S/_________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/______________________ THOMAS J. BOLCH COMMISSIONER
S/______________________ J. HOWARD BUNN, JR. CHAIRMAN